           Case 1:13-cr-00982-GBD Document 89 Filed 04/15/21 Page 1 of 5
                                                                                          ' · · ~· .-..-..,._-.1.=•=·======·=-=.=·......
                                                                                                                                   :;"
                                                                                       lriisDCSDNY
                                                                                        ooc1-:..MENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - X
                                                                                       III
                                                                                        ELECTRONICAILY FILED
                                                                                        DOC#:
UNITED STATED OF AMERICA,
                                                                                       uDATE f 1ILED:A DP 1· ~ ?O?J                        \
                                                                                              MEMORANDUM DECISION
                                                                                                  AND ORDER
                    -against-
                                                                                                    13 Cr. 982-1 (GBD)
KENNEDY REYES,

                                                   Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
GEORGE B. DANIELS, United States District Judge:

          Defendant        again      moves        for    compassionate             release   pursuant      to     18    U.S.C.

§ 3582(c)(l)(A). 1 (Notice of Mot., ECF No. 76.) The Government opposes Defendant's motion.

(See Letter dated December 17, 2020 ("Gov't Opp'n"), ECF No. 78.) Defendant is serving a

sentence of 144 months' imprisonment2 for conspiracy to distribute and possess with intent to

distribute five or more kilograms of cocaine in violation of 21 U.S.C. § 846. (See J. in a Crim.

Case, ECF No. 51.) Defendant is currently incarcerated at FCI McKean and is expected to

complete his sentence on February 26, 2024. 3 (See Deel. in Supp. of Mot., ECF No. 76-1, at 1.)

          As amended by the First Step Act, 18 U.S.C. § 3582(c)(l)(A) allows a court to reduce a

term of imprisonment (and impose a term of probation or supervised release, not to exceed the

unserved portion of the original term of imprisonment) if, after assessing the factors set forth in

Section 3553(a), it finds that "extraordinary and compelling reasons warrant such a reduction."

1
 Defendant was originally denied compassionate release by this Court's Order dated May 5, 2020.
(Order, ECF No. 71.)

2
    Defendant's term of imprisonment is above the 10-year mandatory minimum sentence.
3
 Defendant subsequently apprised the Court that as a result of his participation in the Residential Drug
Abuse Program, his sentence has been shortened by one year and is projected to complete on February 26,
2023. (Letter dated March 23, 2021, ECF No. 88.)
         Case 1:13-cr-00982-GBD Document 89 Filed 04/15/21 Page 2 of 5




18 U.S.C. § 3582(c)(l)(A)(i). 4 Any such reduction must also be "consistent with applicable

policy statements issued by the Sentencing Commission." Id.

        Defendant bears the burden of proving that "extraordinary and compelling reasons" exist

under 18 U.S.C. § 3582(c)(l)(A) to justify release. See United States v. Butler, 970 F.2d 1017,

1026 (2d Cir. 1992) ("If the defendant seeks decreased punishment, he or she has the burden of

showing that the circumstances warrant that decrease.").           Defendant is a 44-year-old Black

Hispanic man who suffers from obesity, hypertension, and has a history of smoking.                   (See

Exhibit 4 ("Def. 's Mem."), ECF No. 76-2, at 27; see also Letter dated December 29, 2020

("Def.'s Reply"), ECF No. 84, at 3-5.) Defendant contends that the COVID-19 pandemic, his

medical conditions, and the conditions at FCI McKean are extraordinary and compelling, and

warrant his release. (Def.' s Mem. at 27.)

        Defendant fails to meet his burden.             Defendant contends that FCI McKean has

experienced a COVID-19 outbreak and the facility's "dormitory-style" setting and shared

facilities render it impossible to socially distance, putting him at a heightened risk for contracting

COVID-19.      (Def.'s Reply, at 7-8.)     As a result, Defendant argues that his circumstance is

extraordinary and compelling because he suffers from obesity, hypertension, and a history of

smoking, which put him at a higher risk of suffering serious complications or death if he

contracts COVID-19. (Def.'s Reply, at 4-5.) The government concedes that Defendant's BMI



4
  The government challenges Defendant's motion for failure to exhaust administrative remedies. (Gov't
Opp'n at 4.) However, Defendant has exhausted his administrative remedies because his December 18,
2020 request to the warden of FCI McKean was denied on January 13, 2021. (Letter dated January 21,
2021, ECF No. 85, at 1 (citing Exhibit G, ECF No. 85-1 ).) Further, 30 days have lapsed since he
submitted the request to the warden. (See id.; 18 U.S.C. § 3582(c)(l)(A) (A court may only afford relief
under Section 3 582( c )( 1)(A) "upon motion of the Director of the Bureau of Prisons, or upon motion of
the defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
Bureau of Prisons to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant's facility, whichever is earlier.").)


                                                    2
         Case 1:13-cr-00982-GBD Document 89 Filed 04/15/21 Page 3 of 5




of 30.4 renders Defendant at increased risk of contracting and suffering sever consequences from

COVID-19. (Gov't Opp'n at 4.)

        Like most facilities, FCI McKean has not been unaffected by the virus. While Defendant

is correct that a person suffering these medical conditions "can be more likely to get severely ill"

or suffer death from COVID-19, FCI McKean reports O active COVID-19 cases among inmates

and     staff.          See       COVID    19:   People   with    Certain      Medical    Conditions,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html           (last      updated     March    29,     2021);       COVID-19        Cases,

https://www.bop.gov/coronavirus/ (last updated April 14, 2021 ).               Further, the BOP is

administering COVID-19 vaccinations to many of its facilities. Id; see also COVID-19 Vaccine

Guidance               Federal         Bureau       of     Prisons          Clinical       Guidance,

https://www.bop.gov/resources/pdfs/covid 19_guidance_20210122. pdf. In fact, as of April 14,

2021, FCI McKean has vaccinated 10 staff members and 330 inmates. See COVID-19 Vaccine

Implementation, https://www.bop.gov/coronavirus/ (last updated April 14, 2021). The BOP has

also implemented testing procedures, which include inmates and staff who are asymptomatic,

along with other methods to prevent a COVID-19 outbreak at its facilities.             See CO VID-19

Cases, https://www.bop.gov/coronavirus/ (last updated April 14, 2021); BOP's COVID-19

Response, https://www.bop.gov/coronavirus/overview.j sp#bop _ covid-19 _response (last accessed

April            14,        2021);        see      also     BOP            Modified       Operations,

https://www.bop.gov/coronavirus/covidl 9_status.jsp       (last   updated    November    25,   2020).

Finally, Defendant's arguments regarding the general prison conditions do not lead to the

conclusion that his circumstances at FCI Mckean give rise to extraordinary and compelling

reasons to justify release.



                                                    3
         Case 1:13-cr-00982-GBD Document 89 Filed 04/15/21 Page 4 of 5




        Defendant also contends that the BOP "would be woefully illequipped to treat [him] if he

were to experience severe complications from COVID-19" because the BOP provides inadequate

medical care. (Def.'s Reply, at 6.) He argues that the BOP failed to schedule an MRI after his

"grand mal seizure" and alleviate the pain caused by his benign tumors. (Def. 's Reply, at 6

(citing Exhibit B, ECF No. 84-2, at 7, 14).) These facts, however, do not lead to a similar

conclusion regarding the BOP's ability to treat complications from COVID-19. Indeed, contrary

to Defendant's contention, after Defendant suffered the seizure, he received evaluations and

testing that day. (Id.) The staff ordered an MRI and "neurology consult." (Id.) Due to the

pandemic, however, the BOP was unable to schedule it. 5 (Exhibit B, at 16.) Understandably so,

given the unprecedented challenges resulting from the pandemic and the general need to redirect

medical resources to persons with COVID-19. Moreover, the BOP examined and diagnosed

Defendant's benign tumors and prescribed aspirin.         (See id. at 14.)   While he complains of

excruciating pain, Defendant's medical records instruct for follow-up as needed but Defendant

provides no information regarding any follow-up complaint or request for treatment made after

December 2019.      (Id.)     Accordingly, this Court does not find extraordinary and compelling

reasons to justify release.

        Finally, the 3553(a) factors weigh against Defendant's release. The nature of the offense

indicates that the sentence imposed remains sufficient in this case and reflects the seriousness of

Defendant's conduct. Defendant pled guilty to conspiring to distribute and possess with intent to

distribute 15 to 50 kilograms of cocaine. (See Gov't Opp'n, at 2.) Defendant participated in the

conspiracy from 2011 to 2013, working to find new sources of cocaine and "act[ing] as a broker

of kilogram-quantities of cocaine, as well as a street-level dealer of cocaine out of his barbershop

5
 Even so, Defendant's medical records note that the BOP will begin treating Defendant with anti-seizure
medication if he suffers another seizure. (Exhibit B, at 16.)


                                                  4
         Case 1:13-cr-00982-GBD Document 89 Filed 04/15/21 Page 5 of 5




in the Bronx." (Id. at 1.) Defendant's citation to Arias-Baez to persuade this Court otherwise is

misplaced because defendant, there, was sentenced to 60 months' imprisonment for distributing

and possessing with intent to distribute 100 grams and more of heroin in January 2018. (Letter

dated March 10, 2021, ECF No. 87; Opinion & Order dated March 10, 2021, No. 18 Crim. 309

(RA), ECF No. 39, at 2; Letter dated February 9, 2021, No. 18 Crim. 309 (RA), ECF No. 36, at

1-2.)   Defendant's circumstances here are distinguishable.             His conduct and role in the

conspiracy as well as the large quantities of cocaine and length of the conspiracy support the

conclusion that the sentence originally imposed appropriately reflects the need for deterrence.

Defendant has not set forth an "extraordinary and compelling" reason to warrant release.

        Defendant's request for compassionate release is DENIED. 6


Dated: New York, New York
       April 15, 2021
                                                            SO ORDERED.

                                                                           8_Y()'~




6
 To the extent Defendant requests that this Court treat his motion as a second motion for reconsideration
of its Order dated May 5, 2020 denying compassionate release, that motion is denied because Defendant
has failed to present extraordinary and compelling reasons to justify modification of his sentence. (Letter
dated December 18, 2020, ECF No. 80; see also Order, ECF No. 71.)

                                                    5
